DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 3, 4, and 18 are amended.

1. (Original) An electronic apparatus comprising: 
a window;
a display panel disposed on a lower surface of the window; and 
a digitizer disposed on a lower surface of the display panel, 
wherein the digitizer includes: 
a first photosensitive resin layer; 
a first sensing coil disposed on one surface of the first photosensitive resin layer;
 a second photosensitive resin layer disposed spaced apart from the first photosensitive resin layer; and 
a first adhesive layer disposed between the first photosensitive resin layer and the second photosensitive resin layer and which adheres the first photosensitive resin layer and the second photosensitive resin layer, 
wherein the digitizer further comprises a second sensing coil disposed spaced apart from the first adhesive layer, and at least a portion of the second photosensitive resin layer is disposed between the second sensing coil and the first adhesive layer.

2. (Cancelled)

3. (Currently Amended) The electronic apparatus of claim 1, wherein the digitizer further comprises: 
a second adhesive layer disposed on the second photosensitive resin layer to cover the second sensing coil; and 
a third photosensitive resin layer disposed spaced apart from the second photosensitive resin layer, and 
the second adhesive layer is disposed between the second photosensitive resin layer and the third photosensitive resin layer.

4. (Currently Amended) The electronic apparatus of claim 1, wherein the second photosensitive resin layer comprises: 
a first sub-photosensitive resin layer which provides a reference surface on which the second sensing coil is disposed; and 
a second sub-photosensitive resin layer disposed on the first sub-photosensitive resin layer and which covers the second sensing coil, 
wherein the first sub-photosensitive resin layer and the second sub-photosensitive resin layer have an integral shape.

5. (Cancelled)

6. (Original) The electronic apparatus of claim 1, wherein each of the first photosensitive resin layer and the second photosensitive resin layer has a storage modulus of about 0.5 Gigapascal (GPa) to about 2 GPa.

7. (Original) The electronic apparatus of claim 1, wherein the first adhesive layer covers an entire upper portion of the first sensing coil.

8. (Original) The electronic apparatus of claim 1, wherein the digitizer further comprises a shielding layer disposed on a lower surface of the second photosensitive resin layer, and the shielding layer contains magnetic metal powder (MMP).

9. (Original) The electronic apparatus of claim 1, further comprising at least one of a lower film and a protection member, disposed on a lower surface of the display panel.

10. (Original) The electronic apparatus of claim 9, wherein the digitizer is disposed on a lower surface of a combination of the display panel, the lower film, and the protection member, between the display panel and the lower film, between the lower film and the protection member, or between the display panel and the protection member.

11. (Original) The electronic apparatus of claim 1, further comprising: 
a folding region which is foldable with respect to a virtual folding axis extended in one direction, 
a first non-folding region extended toward one side of the folding region, and 
a second non-folding region extended toward another side of the folding region.

12. (Original) The electronic apparatus of claim 1, further comprising: 
at least one of a sensor disposed between the window and the display panel and an optical member.

13. (Original) The electronic apparatus of claim 1, wherein the digitizer further comprises a first surface adjacent to the display panel and a second surface opposing the first surface, and surface roughness of the first surface is smaller than surface roughness of the second surface.

14. (Original) The electronic apparatus of claim 13, wherein the surface roughness of the first surface is about 1 micrometers ( m) to about 10 m.

15. (Original) An electronic apparatus comprising: 
a window; 
a display panel disposed on a lower surface of the window; and 
a digitizer disposed on a lower surface of the display panel, 
wherein the digitizer includes: 
a first photosensitive resin layer; 
a first sensing coil disposed on one surface of the first photosensitive resin layer; and 
an adhesive layer disposed to cover the first sensing coil, 
wherein the first photosensitive resin layer has a storage modulus of about 0.5 GPa to about 2 GPa.

16. (Original) The electronic apparatus of claim 15, wherein the first photosensitive resin layer comprises a photosensitive polyimide.

17. (Original) The electronic apparatus of claim 15, wherein the digitizer further comprises a surface adjacent to the display panel, and surface roughness of the surface of the digitizer is about 1 m to about 10 m.

18. (Currently Amended) The electronic apparatus of claim 15, wherein the digitizer further comprises a second photosensitive resin layer spaced apart from the first photosensitive resin layer, and a second sensing coil disposed spaced apart from the adhesive layer, 
wherein the adhesive layer is disposed between the first photosensitive resin layer and the second photosensitive resin layer, and at least a portion of the second photosensitive resin layer is disposed between the adhesive layer and the second sensing coil.

19. (Original) The electronic apparatus of claim 18, wherein the digitizer further comprises a third photosensitive resin layer disposed on the second photosensitive resin layer.

20. (Original) A method for manufacturing an electronic apparatus, the method comprising: 
disposing a display panel on a lower surface of a window; and 
manufacturing a digitizer and disposing the digitizer on a lower surface of the display panel, 
wherein manufacturing the digitizer includes: 
preparing a first layer by forming a sensing coil on a first photosensitive resin layer; 
preparing a second layer including a second photosensitive resin layer; and 
adhering the first layer and the second layer by providing an adhesive layer to cover the sensing coil, 
wherein the first photosensitive resin layer has a storage modulus of about 0.5 GPa to about 2 GPa.

21. (Original) The electronic apparatus of claim 1, wherein the first photosensitive resin layer and the second photosensitive resin layer each comprise a photosensitive polyimide.

REASONS FOR ALLOWANCE
Claims 1, 3, 4, 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims 1, 3, 4, 6-21 were previously allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/           Examiner, Art Unit 2626